Title: To James Madison from Louis-André Pichon, 3 December 1801
From: Pichon, Louis-André
To: Madison, James


Monsieur,Georgetown le 12. Frimaire an 10. (le 3. Xbre. 1801.)
J’ai reçu du Ministre des relations extérieures l’instruction de présenter au Gouvernement des Etats Unis, une réclamation des héritiers de feu Mr. Gerard, ministre plénipotentiaire de France aux Etats Unis. Cette réclamation est fondée Sur une concession de terre qui fut faite, au dit Ministre en 1779, par une compagnie ditte de Wabash et des Illinois, dans une vaste étendue de territoire que cette compagnie avait antérieurement à la révolution, acquise de l’Etat de Virginie; on présume que cette acquisition, contestée Depuis par le Congrès, a été dans les derniers tems annulée. Si la chose est ainsi, les Héritiers de Mr. Gerard esperent que le Gouvernement Fédéral regardera comme de Sa Justice de les indemniser pour ce qui leur était acquis dans ce territoire. Je vous prie, Monsieur, de Vouloir bien prendre la peine de me donner relativement à l’état actuel de cette affaire les informations qui Sont en vôtre pouvoir; et Si l’acquisition, Susditte, de la compagnie a été annulée par les Etats Unis, Je prends la liberté, Monsieur, de Soumettre à vôtre considération Si les prétentions des héritiers de Mr. Gerard a être indemnisés pourraient être adressées au congrès et recommandées par Mr. Le Président. Un des héritiers, le Cen. Rayneval frere du Ministre décédé, est très bien connu ici par les Services réels qu’il a rendus en France, comme homme Public, aux Etats Unis tant durant que depuis leur révolution. Je vous prie, Monsieur, d’agréer l’assurance de Mon respect.
L. A. Pichon
 
Condensed Translation
Has received instructions from foreign minister to present claim from heirs of Gérard, minister plenipotentiary to the U.S., based on a 1779 grant of lands by the Wabash and Illinois Company. Requests information on current state of the matter and inquires if claim should be addressed to Congress and recommended by the president. One of the heirs, Citizen Rayneval, brother of the deceased, is well known for his services to the U.S. in France.
 

   RC (DNA: RG 59, NFL, France, vol. 1). In a clerk’s hand, signed by Pichon. Docketed by Wagner, with his notation: “Mr. Raneval’s claim.”


   A note by Jefferson is attached with sealing wax on the last page of the RC: “This claim is totally without foundation. M. de Rayneval wrote to me on the subject last spring and I wrote him an answer which I can communicate to mr. Madison. Th: J.” (see Jefferson to Joseph-Mathias Gérard de Rayneval, 20 Mar. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:19–21). Conrad-Alexandre Gérard was the first French minister to the U.S., from 1778 to 1780. He and his brother Joseph-Mathias Gérard de Rayneval had previously served as under secretaries to foreign minister Charles Gravier, comte de Vergennes. Gérard’s heirs continued to press the claim for several more years (Jonathan R. Dull, Diplomatic History of the American Revolution [New Haven, 1985], p. 58; George Joy to JM, 28 Apr. 1810, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:327, 328 n. 1).

